                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEFFREY MILLS,                                     Case No. 16-cv-05095-HSG
                                   8                    Plaintiff,                          ORDER GRANTING DEFENDANT
                                                                                            ARANA'S REQUEST FOR AN
                                   9             v.                                         EXTENSION OF TIME TO FILE HIS
                                                                                            DISPOSITIVE MOTION
                                  10     K. MITCHELL, et al.,
                                                                                            Re: Dkt. No. 61
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Defendant Arana’s request for an extension of time to file his

                                  14   dispositive motion is GRANTED. Dkt. No. 61. Defendant Arana shall file his dispositive motion

                                  15   by July 23, 2021. Plaintiff’s opposition to defendant Arana’s dispositive motion must be filed

                                  16   with the Court and served upon defendant Arana no later than 28 days from the date the motion is

                                  17   filed. Defendant Arana shall file a reply brief in support of his dispositive motion no later than 14

                                  18   days after the date the opposition is filed. The motion shall be deemed submitted as of the date the

                                  19   reply brief is due. No hearing will be held on the motion.

                                  20          This order terminates Dkt. No. 61.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 6/23/2021

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
